



Avis Budget Group, Inc.


AWARD AGREEMENT – RESTRICTED STOCK UNITS


Award Agreement (this “Agreement”), dated as of [ ], by and between Avis Budget
Group, Inc., a Delaware corporation (the “Company”), and [ ] (the “Grantee”),
pursuant to the terms and conditions of the Avis Budget Group, Inc. Amended and
Restated Equity and Incentive Plan (the “Plan”).


In consideration of the provisions contained in this Agreement, the Company and
the Grantee agree as follows:


1.    The Plan. The Award granted to the Grantee hereunder is pursuant to the
Plan. A copy of the Plan and the prospectus therefore have been provided to the
Grantee and the terms of the Plan are hereby incorporated in this Agreement.
Terms used in this Agreement that are not defined in this Agreement shall have
the meanings used or defined in the Plan.


2.    Award. Concurrently with the execution of this Agreement, subject to the
terms and conditions set forth in the Plan and this Agreement, the Company
hereby grants [ ] Restricted Stock Units (the “Award”) to the Grantee on the
date hereof (the “Date of Grant”).


3.    Schedule of Lapse of Restrictions. The Restricted Stock Units granted
hereunder shall vest and be paid in the manner set forth below.


The Award shall vest in [ ] installments on the [ ] anniversary of the Date of
Grant, subject to the Grantee’s continued service with the Company through each
applicable vesting date (except as otherwise provided in Section 4 of this
Agreement):


[ ] of the units will vest on [ ]
[ ] of the units will vest on [ ]
[ ] of the units will vest on [ ]


To the extent that the Award hereunder becomes vested in accordance with the
terms and conditions of this Agreement, the Award shall be paid to the Grantee
in the form of one share of Stock for each unit that becomes vested hereunder
within two and one-half months following the applicable vesting date, subject to
the satisfaction of the requirements set forth in Section 8 of this Agreement.


Notwithstanding any other provision herein to the contrary, (a) in the event of
the Grantee’s termination of service due to death or “Disability” (as defined in
the Company’s long term disability plan then in effect) at any time, or (b) upon
the terms set forth in the Grantee’s employment agreement with the Company (if
any), the Award shall become immediately and fully vested without regard to
performance, subject to any terms and conditions set forth in the Plan and/or
imposed by the Committee.







--------------------------------------------------------------------------------







4.     Termination of Service. Notwithstanding any other provision of the Plan
to the contrary, except as otherwise provided in Section 3 of this Agreement,
upon the termination of the Grantee’s service with the Company and/or of any of
its subsidiaries for any reason whatsoever (whether resignation or otherwise),
the Award, to the extent not yet vested, shall immediately and automatically
terminate; provided, however, that the Committee may, in its sole and absolute
discretion, accelerate the vesting of the Award, upon termination of service or
otherwise, for any reason or no reason, but shall have no obligation to do so.


5.    No Assignment. Except as otherwise provided in the Plan, this Agreement
(and the Award) may not be assigned by the Grantee by operation of law or
otherwise.


6.    No Rights to Continued Service; Loss of Office. Neither this Agreement nor
the Award shall be construed as giving the Grantee any right to continue in the
service of the Company or any of its subsidiaries, or shall interfere in any way
with the right of the Company or any of its subsidiaries to terminate such
service. Notwithstanding any other provision of the Plan, the Award, this
Agreement or any other agreement (written or oral) to the contrary, for purposes
of the Plan and the Award, a termination of service shall be deemed to have
occurred on the date upon which the Grantee ceases to perform services for the
Company or any of its subsidiaries following the provision of any notification
of termination or resignation from service, and without regard to any period of
notice of termination of service (whether expressed or implied) or any period of
severance or salary continuation. Notwithstanding any other provision of the
Plan, the Award, this Agreement or any other agreement (written or oral) to the
contrary, the Grantee shall not be entitled (and by accepting an Award, thereby
irrevocably waives any such entitlement), by way of compensation for loss of
office or otherwise, to any sum or other benefit to compensate the Grantee for
the loss of any rights under the Plan as a result of the termination or
expiration of an Award in connection with any termination of service. No amounts
earned pursuant to the Plan or any Award shall be deemed to be eligible
compensation in respect of any other plan of the Company or any of its
subsidiaries.


7.    Governing Law. This Agreement and the legal relations between the parties
shall be governed by and construed in accordance with the internal laws of the
State of Delaware, without effect to the conflicts of laws principles thereof
unless the Grantee primarily lives and works in California in which case
California law shall apply and the restrictions in Section 15(a) and (b)(iii)
shall not apply and Section 15(b)(i) shall be considered modified to only
prohibit conduct that also involves unauthorized use of other misappropriation
of Company trade secrets.


8.    Tax Obligations. As a condition to the granting of the Award and the
vesting thereof, the Grantee agrees to remit to the Company or any of its
applicable subsidiaries such sum as may be necessary to discharge the Company’s
or such subsidiary’s obligations with respect to any tax, assessment or other
governmental charge imposed on property or income received by the Grantee
pursuant to this Agreement and the Award. Accordingly, the Grantee agrees to
remit to the Company or an applicable subsidiary any and all required minimum
withholding taxes. Such payment shall be made to the Company or any applicable
subsidiary of the Company in a form that is reasonably acceptable to the
Company, as the Company may determine in its sole discretion. If the Grantee


2



--------------------------------------------------------------------------------





does not agree to remit the amount of withholding taxes or other taxes, or
otherwise direct the Company or any of its subsidiaries to withhold such amount,
the Company or any of its subsidiaries shall satisfy the minimum amount of
withholding taxes or other taxes with shares of Stock that would otherwise be
received upon settlement of the Award.


9.    Notices. Any notice required or permitted under this Agreement shall be
deemed given when delivered personally, or when deposited in a United States
Post Office, postage prepaid, addressed, as appropriate, to the Grantee at the
last address specified in Grantee’s employment records, or such other address as
the Grantee may designate in writing to the Company, or the Company, Attention:
General Counsel, or such other address as the Company may designate in writing
to the Grantee.


10.    Failure to Enforce Not a Waiver. The failure of the Company to enforce at
any time any provision of this Agreement shall in no way be construed to be a
waiver of such provision or of any other provision hereof.


11.    Amendments. This Agreement may be amended or modified at any time by an
instrument in writing signed by the parties hereto.


12.    Authority. The Compensation Committee of the Board of Directors of the
Company shall have full authority to interpret and construe the terms of the
Plan and this Agreement. The determination of the Committee as to any such
matter of interpretation or construction shall be final, binding and conclusive
on all parties.


13.    Rights as a Stockholder. The Grantee shall have no rights as a
stockholder of the Company with respect to any shares of common stock of the
Company underlying or relating to any Award until the issuance of Stock to the
Grantee in respect of such Award.


14.    Dividends. The Committee may determine, in its sole and absolute
discretion, that the Grantee may receive dividend equivalents, which shall be
deferred until, and not paid unless, the shares of common stock of the Company
underlying or relating to the Award are issued to the Grantee.


15.    Non-Competition/Non-Solicitation.


(a)
The Grantee acknowledges that the Grantee will perform services of a unique
nature for the Company and its affiliates that are irreplaceable, and that the
Grantee’s performance of such services to a “Competing Business” (as defined
below) will result in irreparable harm to the Company. Accordingly, during the
Grantee’s employment or other service with the Company and/or its affiliates and
for a period of [ ] thereafter, the Grantee agrees that the Grantee will not,
directly or indirectly, own, manage, operate, control, be employed by (whether
as an employee, consultant, independent contractor or otherwise, and whether or
not for compensation) or render services to any person, firm, corporation or
other entity, in whatever form, engaged in a Competitive Business in the United
States, United Kingdom or any other country



3



--------------------------------------------------------------------------------





where the Company does business at the time of the Grantee’s termination of
service. Notwithstanding the foregoing, nothing herein shall prohibit the
Grantee from being a passive owner of not more than one percent (1%) of the
equity securities of a publicly traded corporation engaged in a Competitive
Business, so long as the Grantee has no active participation in the business of
such corporation. For purposes hereof, the term “Competitive Business” means any
party which competes in any way or manner with the business of the Company or
any of its affiliates, as such business or businesses may be conducted from time
to time, including, but not limited to, vehicle rental, vehicle sales, vehicle
leasing, vehicle sharing, ride hailing, fleet management and other mobility
services, either as a general or limited partner, proprietor, common or
preferred shareholder (other than being less than a 1% shareholder in a publicly
traded company), officer, director, agent, employee, consultant, trustee,
affiliate, or otherwise.


(b)
During the Grantee’s service with the Company and for a period of [ ]
thereafter, the Grantee agrees that the Grantee shall not, except in the
furtherance of the Grantee’s duties to the Company, directly or indirectly,
individually or on behalf of any other person, firm, corporation or other
entity, (i) solicit, aid or induce any customer of the Company or any of its
affiliates to purchase goods or services then sold by the Company or any of its
affiliates from another person, firm, corporation or other entity or assist or
aid any other person or entity in identifying or soliciting any such customer,
(ii) solicit, aid or induce any employee, representative or agent of the Company
or any of its affiliates to leave such employment or retention or, in the case
of employees, to accept employment with or render services to or with any other
person, firm, corporation or other entity unaffiliated with the Company or any
of its affiliates, or hire or retain any such employee, or take any action to
materially assist or aid any other person, firm, corporation or other entity in
identifying, hiring or soliciting any such employee, or (iii) interfere, or aid
or induce any other person or entity in interfering, with the relationship
between the Company or any of its affiliates and any of their respective
vendors, joint venturers or licensors.  An employee, representative or agent
shall be deemed covered by this Section 15 while so employed or retained and for
a period of six (6) months thereafter.  Notwithstanding the foregoing, the
provisions of this Section 15 shall not be violated by general advertising or
solicitation not specifically targeted at Company-related persons or entities.



(c)
By accepting this Agreement, the Grantee gives the Company assurance that the
Grantee has carefully read and considered all of the terms and conditions of
this Agreement, including the restraints imposed under this Section 15. The
Grantee agrees that these restraints are necessary for the reasonable and proper
protection of the Company and its affiliates and their trade secrets and
confidential information and that each and every one of the restraints is
reasonable in respect to subject matter, length of time and geographic area, and
that these restraints, individually or in the aggregate, will not prevent the
Grantee from obtaining other suitable employment during the period in which the
Grantee is bound by the restraints. The Grantee



4



--------------------------------------------------------------------------------





acknowledges that each of these covenants has a unique, very substantial and
immeasurable value to the Company and its affiliates and that the Grantee has
sufficient assets and skills to provide a livelihood while such covenants remain
in force. It is agreed that the Company’s affiliates will have the right to
enforce all of the Grantee’s obligations to such affiliates under this
Agreement, including, without limitation, pursuant to this Section 15. The term
“affiliates” means any entity that owns a controlling interest in the Company,
that the Company owns a controlling interest in, or that is under common
ownership or control with the Company, including, but not limited to,
subsidiaries.


(d)
If it is determined by a court of competent jurisdiction in any state, province
or country that any restriction in this Section 15 is excessive in duration or
scope or is unreasonable or unenforceable under applicable law, it is the
intention of the parties that such restriction may be modified or amended by the
court to render it enforceable to the maximum extent permitted by applicable
laws.



(e)
In the event of any violation of the provisions of this Section 15, the Grantee
acknowledges and agrees that the post-termination restrictions contained in this
Section 15 shall be extended by a period of time equal to the period of such
violation up to a maximum extension equal to the time period originally
prescribed for the restriction, it being the intention of the parties hereto
that the running of the applicable post-termination restriction period shall be
tolled during any period of such violation.



(f)
The obligations contained in this Section 15 hereof shall survive the
termination of the Grantee’s employment or other service with the Company or any
of its subsidiaries and the date on which the Grantee no longer holds, directly
or indirectly, any equity securities in the Company, and shall be fully
enforceable thereafter in accordance with the terms hereof. The existence of any
claim or cause of action against the Company or any of its subsidiaries, whether
based on the Agreement or any other reason, shall not constitute a defense to
the enforcement of the restrictive covenants in this Agreement. The restrictive
covenants in this Section 15 will apply and be valid notwithstanding any change
in the Grantee’s duties, responsibilities, position, or title.



(g)
The Grantee acknowledges and agrees that the Company’s remedies at law for a
breach or threatened breach of any of the provisions of this Section 15 would be
inadequate and, in recognition of this fact, the Grantee agrees that, in the
event of such a breach or threatened breach, in addition to any remedies at law,
the Company, without posting any bond or other security, shall be entitled to
obtain equitable relief in the form of specific performance, a temporary
restraining order, a temporary or permanent injunction or any other equitable
remedy which may then be available, without the necessity of showing actual
monetary damages.









5



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, this Agreement is effective as of the date first above
written.




AVIS BUDGET GROUP, INC.


By:___________________________





6

